        Case 3:20-cv-00158-BAJ-SDJ        Document 8    06/17/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  ANDRE JOHNSON                                              CIVIL ACTION

  VERSUS

  NICHOLAS SANDERS                                           NO: 20-00158-BAJ-SDJ


                                       ORDER


      Before the Court is Plaintiff’s Motion for Preliminary Injunction

Reconsideration (Doc. 5). Plaintiff requests the Court to reconsider its Ruling and

Order (Doc. 3) denying Plaintiff’s Motion for a Preliminary Injunction. Plaintiff’s

motion was denied because he failed to satisfactorily allege a substantial threat of

irreparable injury. In the instant motion, Plaintiff attempts to establish a substantial

threat of irreparable injury by pointing to a timeline of events dating from

October 2018 to January 2020 and suggesting that officers shouted insults at him

when he sleeps, causing him to suffer sleep deprivation.

      Under Federal Rule of Civil Procedure 59(e), a court is permitted to alter or

amend a judgment. However, “such a motion is not the proper vehicle for rehashing

evidence, legal theories, or arguments that could have been offered or raised before

the entry of judgment.” Simon v. United States, 891 F.2d 1154, 1159 (5th Cir. 1990).

Rather, Rule 59(e) “serve[s] the narrow purpose of allowing a party to correct

manifest errors of law or fact or to present newly discovered evidence.” Waltman v.



                                           1
         Case 3:20-cv-00158-BAJ-SDJ        Document 8     06/17/20 Page 2 of 2




Int'l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989) (internal quotations omitted).

Reconsideration of a judgment after its entry is an extraordinary remedy that should

be used sparingly. Clancy v. Employers Health Ins. Co., 101 F.Supp.2d 463, 465

(E.D. La. 2000).

      The Court finds that Plaintiff has failed to allege a basis on which the Court

should reconsider the judgment. In the instant motion, Plaintiff still has failed to

point to evidence satisfying the elements for injunctive relief. See PCI Transp., Inc.

v. Fort Worth & Western R. Co., 418 F.3d 535, 545 (5th Cir. 2005). Also, Plaintiff now

raises arguments that could have been offered or raised in his motion for preliminary

injunction. Because Plaintiff has failed to allege a manifest error of law, fact, or point

to newly discovered evidence, the Court must deny Plaintiff’s motion.

      IT IS ORDERED that Plaintiff’s Motion (Doc. 5) is DENIED.



                                  Baton Rouge, Louisiana, this 17th day of June, 2020



                                         _____________________________________
                                         JUDGE BRIAN A. JACKSON
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                            2
